ROBERTSON, Presiding Judge,
dissenting.
While the majority opinion quotes Madison for the proposition that this is a civil proceeding, I disagree. The Madison case involved a question of automobile liability insurance and the sixth amendment right to counsel, and this court held that the sixth amendment extends only to criminal or quasi-criminal cases and that Madison was a civil proceeding.
The license suspension in this case is based on a charge of driving under the influence of intoxicating liquors in the State of Georgia where Irvine entered a “nolo contendere” plea. It is my opinion that this proceeding is quasi-criminal in nature, and, as such, the trial court did not err in refusing to allow the Director to call Irvine as an adverse witness. If it was error, after a review of the record, I would find it to be harmless error in this case.